Citation Nr: 1760650	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-39 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for right wrist carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to March 1977.

These matters arose to the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In April 2016, the Veteran underwent a hearing with the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is associated with the record.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's right wrist condition is connected to service.


CONCLUSION OF LAW

The criteria to establish service connection for a right wrist condition are met.






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for a right wrist condition. For the following reasons, the Board finds service connection warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he is entitled to service connection for a right wrist condition. The record reveals that the Veteran suffered several wrist injuries in service. Following service, as the Veteran explained at the hearing, he continued to seek treatment for his injuries until filing a claim for service connection in July 2011. Accordingly, as the Veteran's symptoms first began in service and continued until filling a claim for service connection, he fulfills the criteria necessary for service connection for a right wrist condition, and service connection is granted.

The Board notes that although there is negative nexus evidence of record, namely two Compensation and Pension (C&P) examinations, the Board finds that the positive evidence is approximately equivalent. Notably, the conclusions from the two examiners relied upon faulty premises, by finding that the Veteran did not enjoy continuity of chronicity since service, and thus are unreliable.


ORDER

Service connection for a right wrist condition is granted.


REMAND

The Veteran contends that he is entitled to service connection for PTSD. For the following reasons, the Board finds a remand necessary before further adjudication.

The Veteran asserts that in his first year of service, he suffered several incidents that mistakenly caused him to receive a demotion and transference. Accordingly, those incidents caused him to develop a psychiatric condition, to include PTSD. At this time, the personnel records concerning the Veteran's first year and his last year in service are not associated with the record. Before adjudication, those records must be obtained. Furthermore, the Board asks that any and all records associated with the Veteran's demotion and transfer from the Red Oak be associated with the record.

Accordingly, the case is REMANDED for the following action:

1. Obtain the service personnel records for the Veteran's first and last years in service, to include all years in the period of August 1973 to March 1977.

2. Obtain any and all records associated with the Veteran's demotion and transfer from the Red Oak during his time in service.

3. After obtaining the Veteran's records, schedule the Veteran for an examination to determine if he suffers from a psychiatric condition, and, if so, whether it is at least as likely as not that the Veteran's psychiatric condition is related to his time in service.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


